Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	This office action is in response to amendment filed 03/21/2022 in which claims 1-8, 10-11, 13, 18, 20-22, 24-25, 27-28 are allowed.

Allowable Subject Matter
3. 	The following is an examiner’s statement of reasons for allowance: 
 	The intelligent door lock system after the detection of the NFC tags, identify the lock device of the intelligent door lock system, wherein an identifier associated with the NFC tag is correlated with an identifier of the lock of the lock device, trigger the mobile device to establish a connection between the mobile device and the intelligent door lock system using the wireless protocol different from NFC, and trigger, via the connection, the intelligent door lock system to lock or unlock the lock based on access information associated with the identifier of the lock of the lock device.
 	Allowable limitations in combination with other claim limitations are not taught by the prior arts of record: Gerhardt et al. (US 2012/0280790 A1) and  Scoggins et al. (US2015/0199863 A1), hence claims 1-8, 10-11, 13, 18, 20-22, 24-25, 27-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425